                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION


 JEFF WELCH and TANYA WHITE,
                                                       CV-19-8-BU-BMM
              Plaintiffs,
 v.
                                                ORDER ADOPTING MAGISTRATE
 JG WORLDWIDE, LLC, JENA                           JUDGE’S FINDINGS AND
 GARDNER, and JAMES SALEH,                          RECOMMENDATIONS

              Defendants.


      United States Magistrate Judge Jeremiah Lynch entered Findings and

Recommendations in this matter on June 7, 2019. (Doc. 28.) Judge Lynch

recommended that Defendants JG Worldwide LLC, Jena Gardner, and James

Saleh’s (“Defendants”) Motion to Dismiss (Doc. 10) be denied. (Doc. 28 at 13.)

      Neither party filed objections. The Court reviews findings and

recommendations not objected to for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). The Court finds no error in Judge Lynch’s Findings and

Recommendations and adopts them in full.

      Accordingly, IT IS ORDERED:
                                           1
   1. Judge Lynch’s Findings and Recommendations (Doc. 28) is ADOPTED

      IN FULL.

   2. Defendants’ Motion to Dismiss (Doc. 10) is DENIED.

DATED this 2nd day of July, 2019.




                                    2
